                                               STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                        LITIGATION BUREAU


                                                                                             March 12, 2020

        VIA ECF
        Hon. Jesse M. Furman
        United States District Court
        Southern District of New York
        40 Centre Street
        New York, NY 10007

                   Re:   Sadat v. State University of New York Upstate Medical University, et al.,
                                                 19-cv-5053 (JMF)

        Dear Judge Furman:

                This Office represents Defendants State University of New York (“SUNY”) s/h/a State
        University of New York Upstate Medical University (“SUNY Upstate”),1 Mantosh Dewan, M.D.,
        P. Sebastian Thomas, M.D., and Carlos J. Lopez, M.D. (collectively “Defendants”) in the above-
        referenced matter. I write with the consent of Plaintiff’s counsel and in accordance with Your
        Honor’s Individual Practice Rules to request a stay or an extension of the discovery deadline for
        the limited purpose of completing the depositions of four of SUNY Upstate’s employees in
        Syracuse. Defendants’ request for this stay or extension is necessitated by the emergency measures
        that are being implemented by SUNY Upstate and the Office of the Attorney General (“OAG”) to
        address concerns related to the Coronavirus.

                The deadline to complete discovery in this matter is April 11, 2020. Defendants’ previous
        request for an extension was granted. See ECF Dckt. No. 51. The parties are scheduled to appear
        for a pretrial conference on April 28, 2020.

               The parties have diligently scheduled all depositions to conclude in advance of the close of
        discovery. Specifically, the currently scheduled depositions are: (1) Plaintiff on March 16, 2020
        in Manhattan; (2) Defendants Dr. Lopez and Dr. Thomas on March 17, 2020 in Manhattan; (3)
        Sue Henderson-Kendrick and Dr. Xiuli Zhang on March 19, 2020 in Syracuse; and (4) John
        Farruggio and Dr. Danielle Katz on March 20, 2020 in Syracuse. The parties plan to hold the

        1
          As a subdivision of The State University of New York (“SUNY”), the Upstate Medical Center is not a legally
        cognizable entity separate from SUNY. See N.Y. Educ. Law §§ 351 and 352; Daniel v. American Bd. Of Emergency
        Medicine, 988 F. Supp. 127, 175 (W.D.N.Y. 1997) (discussing the legal status of a SUNY university hospital).
        Therefore, SUNY is the sole proper institutional defendant in this action.



                         28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
        Hon. Jesse M. Furman                                                                         Page 2
        March 12, 2020

        depositions that are currently scheduled to take place in Manhattan.

               One of the deponents whose deposition will be held in Syracuse is SUNY Upstate’s Human
        Resources Benefits Manager, John Farruggio, who will testify as one of SUNY’s 30(b)(6)
        witnesses. He and SUNY Upstate’s senior Human Resources staff have been having daily planning
        meetings to discuss the hospital’s operations and staffing as they prepare to deal with Coronavirus,
        both as an employer of over 10,000 people, and as the major health care provider in the region.
        Farruggio has also been advising the university and the medical center’s managers whose staff
        members have recently returned from countries affected by the Coronavirus and who have been
        advised to self-quarantine.

                Two of the other four deponents are Dr. Danielle Katz, the Associate Dean, and Sue
        Henderson-Kendrick, the Director of SUNY Upstate’s Graduate Medical Education Office (“GME
        Office”). The six staff members in the GME Office are tracking the international travel of SUNY
        Upstate’s 640 medical residents. In addition, the National Resident Matching Program is scheduled
        next week. SUNY Upstate will learn which applicants to their residency programs have matched
        at SUNY Upstate. Approximately 25% of SUNY Upstate’s first-year medical residents are
        typically international students who require visas. As the GME Office’s senior leaders, Dr. Katz
        and Henderson-Kendrick, are working with the individual residency programs to determine (1)
        what steps they need to take to help those who match at SUNY Upstate and will require visas to
        begin their training in July and (2) how they will address any shortages they may have in the
        incoming class if those who match in the program are unable to secure a visa.

                These medical, logistical, and administrative issues have become a critical priority for the
        HR staff and the GME Office, including Farruggio, Katz, and Henderson-Kendrick. The rapidly
        emerging situation has rendered it necessary for these individuals to focus on addressing these
        issues, resulting in lack of time to prepare or appear for their depositions scheduled next week.

                In addition, on March 10, 2020, the Office of the Attorney General instructed its staff to
        cancel or postpone non-essential travel. Because of the OAG’s restrictions on travel, the severe
        limitations on the availability of three of the four deponents, and the fluidity of the current
        situation, Defendants respectfully request a stay or a reasonable extension of time to complete
        these depositions. Defense counsel is scheduled to be out of the office beginning March 23, 2020
        through March 30, 2020. The parties can provide the Court with a joint status update by April 3,
        2020.

                Thank you for your time and attention to this matter.
Application GRANTED. All discovery deadlines are hereby              Respectfully submitted,
STAYED in light of the current situation. For now, however,
the pretrial conference remains scheduled for April 28, 2020.          /s/ JOHANE SEVERIN_________
By April 10, 2020, the parties shall file a joint status letter      Johane Severin
regarding whether the stay should be lifted at that time and, if     Assistant Attorney General
so, propose a schedule to that effect. The Clerk of Court is         (212) 416-8565
directed to terminate ECF No. 57. SO ORDERED.



March 12, 2020
